

	

		II

		109th CONGRESS

		1st Session

		S. 2070

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide certain requirements for hydroelectric

		  projects on the Mohawk River in the State of New York.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Mohawk River Hydroelectric

			 Projects Licensing Act of 2005.

		2.Licensing of

			 Mohawk River Hydroelectric Projects

			(a)In

			 generalIf a hydroelectric

			 project on the Mohawk River in the State of New York has been operating under

			 annual licenses for 10 or more years, the Federal Energy Regulatory Commission

			 (referred to in this Act as the Commission) shall not issue a

			 new license for the project until the Commission—

				(1)issues a public notice that the Commission

			 will accept other valid license applications to develop the project works or

			 water resources subject to the license in accordance with subsection (b);

			 and

				(2)if other valid

			 license applications are submitted in accordance with subsection (b), the

			 Commission approves a license application in accordance with subsection

			 (c).

				(b)Application

			 requirementsTo be valid, a

			 license application submitted under subsection (a) shall—

				(1)be in an appropriate form, as determined by

			 the Commission, in accordance with regulations of the Commission; and

				(2)be submitted to the Commission not later

			 than July 31, 2006.

				(c)Processing;

			 approvalAs soon as

			 practicable after July 31, 2006, the Commission shall—

				(1)expeditiously process any pending valid

			 license applications in accordance with subsections (a) and (c) of section 15

			 of the Federal Power Act (16 U.S.C. 808); and

				(2)approve a valid license application and

			 issue a license only if the Commission determines that the project will best

			 develop the affected water resources, consistent with section 10(a) of the

			 Federal Power Act (16 U.S.C. 803(a)).

				(d)License

			 conditionsAny new power

			 license issued for a project described in subsection (a) shall include the same

			 license conditions relating to the use of affected waters provided in articles

			 32 and 33 of the license included in Potomac Light & Power Company, Project

			 No. 2343, 32 F.P.C. 584, 588 (1964).

			

